Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
2.	Claims 1-20 are pending in this application.

Claim Objections
3.	Claim 11 is objected to because of the following informalities:  there are two periods at its end.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
6.	The term "thin" in claim 1 is a relative term which renders the claim indefinite.  The term "thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite 
7.	Regarding claims 5-8 and 17, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
8.	Claim 4 is indefinite because the claim does not clearly recite the structural arrangement of the helical portion of the duct to the cavity. Is the claim intended to recite a double helix structure of the duct? See the conclusion of this office action for a suggested amendment to overcome this rejection.
9.	Claim 15 contains the trademark/trade name AS7G6 aluminum alloy.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular aluminum alloy and, accordingly, the identification/description is indefinite. If the recitation “AS7G6” is not a tradename, the term is indefinite because the features of this aluminum alloy are not defined in the application file. The Examiner can find no documentation to identify the structural characteristics of this aluminum alloy and therefore the scope of the claim limitation is unclear.
10.	Any claim not specifically addressed above is rejected under 35 U.S.C. §112 because it depends on a rejected claim.



Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
16.	Claims 1-3, 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Amini, US Publication 2005/0061994 in view of Moon et al. (NPL 2 on IDS dated 06/25/19).
17.	Regarding claim 1, Amini discloses a gas target holder system (Fig. 1 and Abs.) comprising: a body (11), which comprises: a cavity (10) configured to contain a target gas to irradiate with a particle beam (61) emitted by a particle accelerator, the cavity comprising at least one portion of frusto-conical shape, a back closing a wide base of the portion of frusto-conical shape and an opening, opposite the back relative to the portion of frusto- conical shape, forming an entry in order for at least part of the particle beam to enter the cavity (see Fig. 1 and [0035]); a cooling circuit (Figs. 7-9) comprising at least one duct (32) which comprises an inlet and an outlet ([0036]); a window, positioned facing the entry of the cavity to close the cavity, permeable to protons to enable introduction into the cavity of protons of the particle beam (61) emitted by the particle accelerator ([0012], [0037]), the window comprising a thin sheet (14) permeable to at least part of the particle beam emitted by the particle accelerator and a support grid (35) configured to withstand pressure differences between an inside of the cavity and an outside of the target holder system ([0036]), the thin sheet being positioned between the support grid  and the cavity (see Fig. 1); and a support flange (31) which holds the window and is hermetically secured on the body, and which comprises a mechanical fastening interface at an exit from a particle accelerator; the support flange being furthermore configured to hermetically close the cavity and to at least provide sealing between air outside the target holder system and a cooling fluid flowing in the cooling circuit, in addition to providing sealing between a vacuum formed in a beam line of the particle 
18.	Regarding claim 2, the combination of the cooling circuit of Moon with the target system of Amini renders claim 1 obvious. Moon further teaches a cooling circuit duct formed in a body wall (see Fig. 4). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the cooling circuit of Moon with the target system of Amini for the reasons stated above.
19.	Regarding claim 3, the combination of the cooling circuit of Moon with the target system of Amini renders claim 1 obvious. Moon further teaches a cooling circuit wherein the cooling circuit duct  comprises at least one helical portion which surrounds at least part of the cavity (pp. 3 “spiral”). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the cooling circuit of Moon with the target system of Amini for the reasons stated above.
20.	Regarding claim 10, the combination of the cooling circuit of Moon with the target system of Amini renders claim 1 obvious. Amini further discloses a target system wherein the body comprises a front surface which forms a bearing surface for at least part of the thin sheet of the window (see Fig. 1 and [0035]).
21.	Regarding claims 11 and 12, the combination of the cooling circuit of Moon with the target system of Amini renders claim 10 obvious. Moon further teaches a cooling circuit wherein the body  
22.	Regarding claim 13, the combination of the cooling circuit of Moon with the target system of Amini renders claim 1 obvious. Amini further discloses a target system wherein the window is inserted between the body and the support flange (see Fig. 1 and [0035]).
23.	Regarding claim 14, the combination of the cooling circuit of Moon with the target system of Amini renders claim 1 obvious. Amini further discloses a target system wherein the back of the cavity comprises a concave surface (see Fig. 1).
24.	Regarding claim 16, the combination of the cooling circuit of Moon with the target system of Amini renders claim 2 obvious. Moon further teaches a cooling circuit wherein the cooling circuit duct comprises at least one helical portion which surrounds at least part of the cavity (pp. 3 “spiral”). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the cooling circuit of Moon with the target system of Amini for the reasons stated above.
25.	Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Amini, US Publication 2005/0061994 in view of Moon et al. (NPL 2 on IDS dated 06/25/19), in further view of Hur et al. (NPL 1 on IDS dated 06/25/19).
26.	Regarding claims 5 and 17, the combination of the cooling circuit of Moon with the target system of Amini renders claims 1 and 2 obvious. Amini is silent as to the transmission area of its window support grid. Hur teaches a gas target system comprising a window support grid with an open/filled area ratio comprised between approximately 70% and approximately 90% (80%, pp. 109). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the window support . 
27.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Amini, US Publication 2005/0061994 in view of Moon et al. (NPL 2 on IDS dated 06/25/19), in further view of Maenchen et al., US Patent 5,764,715. 
28. 	Regarding claim 6, the combination of the cooling circuit of Moon with the target system of Amini renders claim 1 obvious. Amini is silent as to the material of its window support grid. Maenchen teaches a window support grid made of “dense refractory metals” (column 15, line 54 through column 16, line 4). One of ordinary skill in the art at the time of the invention would have therefore found it obvious to select the refractory metal tungsten for the material of the window support grid of Amini. It has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
29.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Amini, US Publication 2005/0061994 in view of Moon et al. (NPL 2 on IDS dated 06/25/19), in further view of Schlyer et al., US Patent 5,917,874. 
30.	Regarding claim 7, the combination of the cooling circuit of Moon with the target system of Amini renders claim 1 obvious. Amini is silent as to the thickness of its window support grid. Schyler teaches a window support grid having a thickness comprised between approximately 1 mm and approximately 3 mm (column 4, lines 1-2). One of ordinary skill in the art at the time of the invention would have found it obvious to apply the thickness of the window grid of Schyler to the target system of Amini for the predictable purpose of balancing the effects of window structural support with beam transmittance.
s 8, 9, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amini, US Publication 2005/0061994 in view of Moon et al. (NPL 2 on IDS dated 06/25/19), in further view of Wieland, US Publication 2004/0000637.
32.	Regarding claims 8, 9, and 18-20, the combination of the cooling circuit of Moon with the target system of Amini renders claim 1 obvious. Amini discloses a Havar window and is silent as to its thickness. However, Wieland teaches a tungsten window of 0.3-30 micrometers ([0028]). Wieland establishes the equivalence of tungsten with Havar in such an application. Accordingly, one of ordinary skill in the art at the time of the invention would have found it obvious to apply the window of Wieland to the target system of Amini. 
33.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Amini, US Publication 2005/0061994 in view of Moon et al. (NPL 2 on IDS dated 06/25/19), in further view of Ogasawara et al., US Publication 2010/0086095.
34.	Regarding claim 15, the combination of the cooling circuit of Moon with the target system of Amini renders claim 1 obvious. Amini is silent as to the material of its target system body. Ogasawara teaches a target system body formed of aluminum alloy ([0038], [0042], [0053]). One of ordinary skill in the art at the time of the invention would have therefore found it obvious to select any specific aluminum alloy for the material of the target system body of Amini. It has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  

Allowable Subject Matter
35.	Claims 4 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
while Moon teaches a cooling circuit having two separate circulation loops in the target body, the prior art does not teach or suggest modifying this circuit to combine both loops into one.
37.	The examiner suggests the following amendment to claim 1 to incorporate the allowable subject matter and to overcome the 112(b) rejection of claim 4. The examiner notes that this amendment would require cancellation of claims 3-4 and 11 -12 as well as an amendment to claim 10 (see below).
		
Claim 1: 
A gas target holder system (100) comprising: a body, which comprises: 
- a cavity (120) configured to contain a target gas to irradiate with a particle beam (F) emitted by a particle accelerator, the cavity (120) comprising at least one portion (121) of frusto-conical shape, a back (122) closing a wide base of the portion of frusto-conical shape and an opening (112), opposite the back relative to the portion of frusto- conical shape, forming an entry in order for at least part of the particle beam to enter the cavity; 

- a window (150), positioned facing the entry of the cavity to close the cavity, permeable to protons to enable introduction into the cavity of protons of the particle beam (F) emitted by the particle accelerator, the window comprising a thin sheet (151) permeable to at least part of the particle beam emitted by the particle accelerator and a support grid (152) configured to withstand pressure differences between an inside of the cavity and an outside of the target holder system, the thin sheet (151) being positioned between the support grid (152) and the cavity (120); 
- a support flange (160) which holds the window (150) and is hermetically secured on the body (110), and which comprises a mechanical fastening interface at an exit from a particle accelerator (170); the support flange (160) being furthermore and
- a cooling circuit comprising 
an inlet, 
a groove in a front surface of the body which faces the support flange, the groove at least partly surrounding the entry of the cavity, and
a duct comprising a first helical portion formed in a wall of the body surrounding the cavity and extending from the inlet to the back of the cavity and a second helical portion formed in a wall of the body surrounding the cavity and extending from the back of the cavity to the outlet, 
wherein coolant circulates from the inlet, into the groove, then the first helical portion and returns to the outlet through the second helical portion and the groove. 

Claim 10: 
A system according to claim 1, wherein the 

Conclusion

38.	The Notice of Reference Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to applicant's disclosure.
39.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
40.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

42.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3646